UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY ROBERTS, a/k/a Noochie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00035-LMB-2)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, J. BRIAN DONNELLY, P.C., Virginia Beach,
Virginia, for Appellant.    Lisa Owings, Kara Martin Traster,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Roberts appeals his 120-month sentence after

pleading guilty pursuant to a plea agreement to one count of

conspiracy to distribute twenty-eight grams or more of crack

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2006), and

one count of possession of a firearm in furtherance of a drug

trafficking    crime,   in   violation      of   18   U.S.C.     § 924(c)(1)(A)

(2006).   Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that he has examined

the   record   and   found   no   meritorious    grounds       for   appeal,   but

questioning    the    validity     of   Roberts’      guilty     plea   and    the

reasonableness of Roberts’ statutory mandatory minimum sentence.

Roberts was informed of his right to file a pro se supplemental

brief, but did not file one.        We affirm.

           Because Roberts did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.          United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).         “To establish plain error, [Roberts]

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.” United States

v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                  Our review of

the record leads us to conclude that the district court complied

with Rule 11, and that Roberts’ guilty plea was knowing and

voluntary.

                                        2
            We    also      conclude        that      Roberts’     sentence       is     both

procedurally and substantively reasonable.                       We review a district

court’s sentence for reasonableness under an abuse-of-discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007).     This review requires appellate consideration of both the

procedural and substantive reasonableness of a sentence.                               Gall,

552 U.S. at 51.            In determining procedural reasonableness, we

consider    whether       the    district        court    properly     calculated         the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the      parties,     and        sufficiently            explained     the        selected

sentence.           Id.          Finally,        we      review      the        substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards      set    forth      in    § 3553(a).”           United        States    v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            Here, the district court properly calculated Roberts’

Guidelines       sentence,       considered        the     § 3553(a)       factors,       and

sentenced    Roberts       to    two   consecutive         sixty-month          terms,    the

statutory    mandatory          minimum     on     each    count.          We    therefore

conclude that Roberts’ sentence is reasonable.



                                             3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. We

therefore      affirm    the     district         court’s    judgment.        This   court

requires that counsel inform Roberts, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If    Roberts        requests    that      a   petition      be     filed,     but

counsel   believes       that     such    a       petition    would      be   frivolous,

counsel   may    move     in    this     court     for   leave    to     withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Roberts.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       this    court     and     argument      would      not   aid    the

decisional process.

                                                                                  AFFIRMED




                                              4